Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the pin pointed to a direction way from the first second platen of Claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, “a padding layer is provided on to a surface of the second platen while the second platen is at the first position,” of Claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, “the die board is secured to the second platen by inserting the pin set through a hole in the die board, wherein the dies on the die board face toward the padding layer,” of Claims 3 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, “wherein the pin set comprises a pin and a sleeve, and wherein the sleeve is removed from the pin set prior to unloading process,” of Claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, “unmounting the position assembly,” in Claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, “wherein the pin set is pointed to a direction away from the first second platen” in Claim 17, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 is objected to because of the following informalities:  “wherein the padding layer the padding layer” should be “wherein the padding layer.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 3, wherein to load the die board on to the die press device,” in view of “the die board is secured to the second platen by inserting the pin set through a hole in the die board, wherein the dies on the die board face toward the padding layer,” is indefinite.  Claim 3 does not affirmatively claim a die board, only “to load the die board onto the die press.”  However, Claim 3 further limits a die board.  It is unclear if Applicant intends to claim a die board or simply the structure for receiving the die board.  The Examiner notes that this issue occurs in Claim 5 and 7, namely, limitations are directed to the die board, and yet the die board is not affirmatively claimed. The examiner suggests positively reciting the die board in Claim 3, in the same fashion as a motor was introduced in Claim 3. The claims were examined as best understood.  Appropriate correction is required.
In re Claim 7, “the position assembly is mounted along the at least one rail and is removably fixed to the at least one rail at the first end of the arm,” is indefinite.  The Examiner notes that Claim 2 requires the arm removably fixed to at least one rail and the pin set fixed to a second end of the arm.  It is unclear how the position assembly (which includes the pin and the arm) can be fixed to the second end of the arm.  Further, these limitations already appear to be claimed in Claim 2, from which Claim 7 indirectly depends.  Is applicant claiming a second position assembly or is this position assembly the same position assembly introduced in Claim 2?  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 7, “responsive to the first control signal, the motor is to drive the second platen from the first position to the second position, causing the pin set inserted into the hole on the die board,” in view of Claim 3, which states “responsive to a first control signal, the motor is to drive the second platen from the first position to the second position, forcing the die board against the surface of the first platen at the second position,” is indefinite.  Is this the same “first signal” or is this a second “first signal”?  Does the motor drive the second platen from the first position to the second position twice?  Or does the first signal further cause the pin set inserted into the hole in the die board?  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 7, “responsive to a fourth control signal, the control system is to move the first chase bar and the second chase bar away from the die board to release the die board onto the pin,” is indefinite.  It is unclear if “is to move’ requires moving or simply structure capable of moving.  Further it is unclear how the control system moves the die chase bars, as the control system sends signals,  is it not the motor receiving the signals the moves the chase bars?  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 8, “it is unclear what “wherein the pin set comprises a pin and a sleeve, and wherein the sleeve is removed from the pin set prior to unloading process,” is indefinite.  It is unclear what is being claimed as the structure of a pin and sleeve is not shown and the sleeve removed from the pin set prior to the unloading process is not shown.  Further, it is unclear how the pin set can comprise a pin and a sleeve and when the sleeve is removed, the structure is still a “pin set.”  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 14, “unmounting the position assembly” is indefinite.  Applicant has not disclosed structure that is capable of being mounted.  As such, it is unclear what is being claimed.  
In re Claim 15, “fixing the first end of an arm of a position assembly along the rail on the moving platen while the die press device is in an open position and removing a sleeve from the pin set,” is indefinite.    It is unclear what is being claimed as the structure of a pin and sleeve is not shown and the sleeve removed from the pin set prior to the unloading process is not shown.  The claims were examined as best understood.  Appropriate correction is required.
In re Claim 18, wherein to load the die board on to the die press device,” in view of “the die board is secured to the second platen by inserting the pin set through a hole in the die board, wherein the dies on the die board face toward the padding layer,” is indefinite.  Claim 18 does not affirmatively claim a die board, only “to load the die board onto the die press.”  However, Claim 18 further limits a die board.  It is unclear if Applicant intends to claim a die board or simply the structure for receiving the die board.  The Examiner notes that this issue occurs in Claim 19, namely, limitations are directed to the die board, and yet the die board is not affirmatively claimed. The examiner suggests positively reciting the die board in Claim 18, in the same fashion as a motor was introduced in Claim 18. The claims were examined as best understood.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,152,204 to Trevizo.

In re Claim 1, Trevizo teaches a die press device (see Fig. 1), comprising: 
a first platen for receiving installation of a die board comprising dies (see structure in Fig. 1, wherein die board #14 is located); 
a second platen capable of moving between a first position away from the first platen and a second position close to the first platen (see Fig. 1, #10/12); 
a first chase bar and a second chase bar mounted on a surface of the first platen (see Fig. 2, #22/24, see also Col. 5, ll. 16-30); and 
a control system for controlling a first movement of the first chase bar and a second movement of the second chase bar (see Figs. 1-3, #26, and rods #20, see also Col. 5, ll. 10-42).

In re Claim 10, Trevizo teaches wherein the die press device is a clamshell die press device (see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,152,204 to Trevizo in view of CN 111231000.

In re Claim 2, Trevizo does not teach further comprising: at least one rail mounted on the second platen for receiving a position assembly at a pre-determined position, the position assembly comprising an arm and a pin set, wherein a first end of the arm is removably fixed to the at least one rail, and the pin set is fixed to a second end of the arm, and wherein the pin set is pointed to a direction away from the first second platen.

However, CN 111231000 teaches at least one rail mounted (see Fig. 1, showing two rails, #112) on the second platen for receiving a position assembly at a pre-determined position, the position assembly comprising an arm (see Fig. 4, #122) and a pin set (see Fig. 1, #141, and the associated structure), wherein a first end of the arm is removably fixed to the at least one rail, and the pin set is fixed to a second end of the arm (see Fig. 1, #414), and wherein the pin set is pointed to a direction away from the first second platen (see e.g., Fig. 6, #141 is pointed in a direction not in the direction of the first second platen).

In the same field of invention, die cutting devices, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add the rail system of CN 111231000 to the device of Trevizo.  Doing so allows the user to placing work of a new workpiece outside the die ensuring the personal safety of the worker (see Cn 111231000, translation Pg. 4, teaching “In summary, the present invention comprises at least one of the following beneficial technical effects: taking out work of the electronic component by a movable lower template such that the waste material and cutting and placing work of new work piece can be performed outside the pressure machine, effectively ensure the personal safety of the worker.”).

In re Claim 9, modified Trevizo, in re Claim 2, teaches wherein the at least one rail comprises two rails, and wherein each of the two rails is to receive a corresponding one position arm assembly (see Fig. 2, illustrating that there are two rails/grooves #112).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,152,204 to Trevizo, CN 111231000, and further in view of US 2018/0370064 to Putch and CN111086911A. 

In re Claim 3, modified Trevizo in re Claim 2, teaches further comprising a motor (the device of Trevizo opens and closes by way of a motor), wherein to load the die board on to the die press device (structure #12 on the rails of CN 111231000, see e.g. Fig. 1), the position assembly is mounted along the at least one rail and is removably fixed to the at least one rail at the first end of the arm (see e.g. CN 111231000, #112 in Figs. 1-6), the die board is secured to the second platen by inserting the pin set through a hole in the die board (see CN 111231000, #141, showing a pin inserted in the die board for securing the die board), wherein the dies on the die board face toward the padding layer (see e.g. Fig. 1 of Trevizo), responsive to a first control signal, the motor is to drive the second platen from the first position to the second position, forcing the die board against the surface of the first platen at the second position (the signal for opening and closing the clam shell press of Trevizo), and responsive to a second control signal (see Trevizo, Col. 2, ll. 30-36 teaching the clam shell prese having stationary frame and a movable bridge which move between and open position and a closed positions). 

Modified Trevizo does not teach: a padding layer is provided on to a surface of the second platen while the second platen is at the first position, or the control system is to control a first electric motor to drive the first movement of the first chase bar and to control a second electric motor to drive the second movement of the second chase bar to clamp the die board on to the surface of the first platen.

However, Putch teaches that it is known in the art of die cutting to make the padding layer from at least one of Urethane, rubber, or ultra-high-molecular-weight (UHMW) polyethylene (see Putch, Par. 0020). In the same field of invention, die cutting devices, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add a padding layer to the device of modified Trevizo (see e.g., Para. 0020 of Putch).   Doing so is the allows the blades to cut into the padding material and allows for the padding layer to be secured using heat-activated adhesive chemical agents (see Putch, Par. 0020), thereby permanently attaching the padding layer for further use. Creating a permanent location for the workpieces ensuring their position every time. 

	Further, CN 111086911 A teaches that it is known to provide a motor driven screw rod for securing a tool (see CN111086911A, abstract and Figs. 1-3, #1).  In the same field of invention, clamps driven by screw rods to secure tools, it would have been obvious to one of ordinary skill in the art to replace the manually adjustable screw rods for modified Trevizo with the motor driven screw rods of CN111086911A.  Doing so is the substitution of one known screw rod driving mechanism for another known screw rod mechanism to drive the screw rods.  Providing a motor would allow the adjustment to be quicker and not require the physical effort of the operator.   

In re Claim 4, modified Trevizo in re Claim 3 does not teach wherein the padding layer the padding layer comprises at least one of Urethane, rubber, or ultra-high-molecular-weight (UHMW) polyethylene.
	
However, Putch teaches that it is known in the art of die cutting to make the padding layer from at least one of Urethane, rubber, or ultra-high-molecular-weight (UHMW) polyethylene (see Putch, Par. 0020).  In the same field of invention, die cutting devices, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to make the padding layer out of the known material discussed in Para. 0020 of Putch.   Doing so is the allows the blades to cut into the padding material and allows for the padding layer to be secured using heat-activated adhesive chemical agents (see Putch, Par. 0020), thereby permanently attaching the padding layer for further use. 

Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,152,204 to Trevizo, CN 111231000, and US 2018/0370064 to Putch and CN111086911A, and further in view of US 2020/0009758 to Quercia.

In re Claim 5, modified Trevizo in re Claim 3, does not teach wherein at least one of the first chase bar or the second chase bar is configured with an electromagnetic element, and wherein responsive to clamping the die board on to the surface of the first platen, the electromagnetic element is magnified to provide a magnetic force to bind the die board to the first platen.

However, Putch teaches that it is known in the art to provide an electromagnetic element, and wherein responsive to clamping the die board on to the surface of the first platen, the electromagnetic element is magnified to provide a magnetic force to bind the die board to the first platen (see Putch, Para. 0014 and 0022). 

In the same field of inventions, die apparatuses, it would have been obvious to one of ordinary skill in the art to provide the chase bars of modified Trevizo with a  magnetic element, and wherein responsive to clamping the die board on to the surface of the first platen, the  magnetic element is magnified to provide a magnetic force to bind the die board to the first platen, as taught by Putch.  Doing so is a further known way of securing the die in particular location.    

Further, Quercia teaches that it is known in the art of dies to provide an electromagnetic element  in securing dies (see Quercia, Para. 0112; see also abstract and Fig. 2, #300).  In the same field of inventions, dies, it would have been obvious to one of ordinary skill in the art, to make the magnet electromagnetic, as taught by Quercia.  Doing so would allow the user to “turn off” the magnet allowing for easy removal/replacement of the die.  

In re Claim 6, modified Trevizo, in re Claim 5, teaches wherein after securing the die board to the first platen by clamping force generated between the first chase bar and the second chase bar (see Treviso Fig. 1-2, #22/24) and by magnetic force generated by the electromagnetic element (see Putch, Para. 0014 and 0022), and responsive to a third control signal, the motor is to drive the second platen from the second position to the first position to allow removal of the position assembly from the at least one rail (see CN111086911A, abstract and Figs. 1-3, #1 – the examiner notes that the structure of modified Trevizo in re Claim 5 can drive the second platen from the second position to the first position to allow removal of the position assembly from the at least one rail).

In re Claim 8, modified Trevizo in re Claim 5, teaches wherein the pin set comprises a pin (see CN 111231000, Fig. 6, #16/141)  and a sleeve (see CN 111231000, Fig. 6, #1131), and wherein the sleeve is removed from the pin set prior to unloading process (as best understood, the structure illustrated in Fig. 6 reads on this limitations).

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,152,204 to Trevizo in view of  US 2017/0080593 to Weidhaas. 

	In re Claim 11, Trevizo does not teach wherein the clamshell die press device is configured with a first dimension of at least 65 inches and a second dimension of at least 85 inches.  However, Weidhaas teaches that it is known to provide workpieces that are 63”x108” and 63’x123” (see Weidhaas, Para. 0007).  In the same field of invention, clamshell dies, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to make the die to cut large format structural boards.  Doing so would be making a die press for a known market (i.e. there is a market for lager format structure boards – see Weidhaas, Para. 007)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,152,204 to Trevizo in view of CN 111231000.

In re Claim 12, Trevizo teaches a method for installing and uninstalling a die board onto a die press machine, wherein the die press device comprises 
a fixed platen (see structure in Fig. 1, wherein die board #14 is located), a moving platen (see Fig. 1, #10/12), a first chase bar and a second chase bar mounted on a surface of the fixed platen (see Fig. 2, #22/24, see also Col. 5, ll. 16-30), and a control system for controlling a first movement of the first chase bar and a second movement of the second chase bar(see Figs. 1-3, #26, and rods #20, see also Col 5, ll. 10-42), 
wherein dies on the die board face toward the moving platen (see Fig. 1);
activating a main motor to drive the moving platen from the open position to a close position to force the die board against a surface of the fixed platen (the motor in Trevizo opens and closes the die);
and activating the control system to control the first movement of the first chase bar and the second movement of the second chase bar to clamp the die board on to the surface of the fixed platen (adjusting #26/#26 in Trevizo moves the first and second chase bars to clamp a die board to the surface of the fixed platen).

Trevizo does not teach:
the method comprising: while the die press device is in an open position, mounting a position assembly along a rail on the moving platen by fixing a first end of an arm of the position assembly to the moving platen, wherein a second end of the arm is provided with a pin set pointing to a direction opposite to the moving platen; mounting the die board onto the position assembly by inserting the pin set into a hole on the die board.  

CN 111231000 teaches mounting a position assembly along a rail on the moving platen by fixing a first end of an arm of the position assembly to the moving platen (see CN 11231000, Fig. 1, showing two rails; see also Fig. 4, #122) wherein a second end of the arm is provided with a pin set pointing to a direction opposite to the moving platen (see Fig. 1, #141 and the associated structure); mounting the die board onto the position assembly by inserting the pin set into a hole on the die board (see Fig. 6, showing the pin set into a hole on the die board).
he same field of invention, die cutting devices, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add the rail system of CN 111231000 to the device of Trevizo.  Doing so allows the user to placing work of a new workpiece outside the die ensuring the personal safety of the worker (see Cn 111231000, translation Pg. 4, teaching “In summary, the present invention comprises at least one of the following beneficial technical effects: taking out work of the electronic component by a movable lower template such that the waste material and cutting and placing work of new work piece can be performed outside the pressure machine, effectively ensure the personal safety of the worker.”).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,152,204 to Trevizo in view of CN 111231000, and further in view of US 2018/0370064 to Putch and US 2020/0009758 to Quercia. 

In re Claim 13, modified Trevizo, in re Claim 12, does not teach further comprising: activating an electromagnetic element attached to at least one of the first chase bar or the second chase bar to provide a magnetic force to bind the die board to the fixed platen.

However, Putch teaches activating a magnetic element attached to at least one of the first chase bar or the second chase bar to provide a magnetic force to bind the die board to the fixed platen (see Putch, Para. 0014 and 0022).

In the same field of inventions, die apparatuses, it would have been obvious to one of ordinary skill in the art to provide the chase bars of modified Trevizo with a  magnetic element, and wherein responsive to clamping the die board on to the surface of the first platen, the  magnetic element is magnified to provide a magnetic force to bind the die board to the first platen, as taught by Putch.  Doing so is a further known way of securing the die in particular location.    

Further, Quercia teaches that it is known in the art of dies to provide an electromagnetic element  in securing dies (see Quercia, Para. 0112; see also abstract and Fig. 2, #300).  In the same field of inventions, dies, it would have been obvious to one of ordinary skill in the art, to make the magnet electromagnetic, as taught by Quercia.  Doing so would allow the user to “turn off” the magnet allowing for easy removal/replacement of the die.  

In re Claim 14, modified Trevizo, in re Claim 13, teaches unmounting the position assembly; and operating the die press device to cut work pieces into work products (Trevizo teaches operating the press to cut workpieces).  Modified Trevizo is silent as unmounting the position assembly, however, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to unmount the position assembly, in order to clean the device.  The examiner notes that all mechanical assemblies that are assembled can be disassembled and on reason to disassemble mechanical assemblies is to clean them to ensure proper use.  This would have been within the level of ordinary skill in the art. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,152,204 to Trevizo, CN111086911A, and US 2013/0025423 to Nakano.

In re Claim 16, Trevizo teaches a die press device, comprising: 
a first platen for receiving installation of a die board comprising dies (see structure in Fig. 1, wherein die board #14 is located); 
a second platen capable of moving from an open position to a close position(see Fig. 1, #10/12);  
a chase system mounted on a surface of the first platen (see Fig. 2, #22/24, see also Col. 5, ll. 16-30); 
Trevizo teaches a control system (see Figs. 1-3, #26, and rods #20, see also Col. 5, ll. 10-42), but not a control system that responsive to a control signal generated by activating an activation element on a control panel, controls the chase system to clamp onto the die board on the first platen, as the device of Treviso is manually operated.  

However, CN 111086911 A teaches that it is known to provide a motor driven screw rod for securing a tool (see CN111086911A, abstract and Figs. 1-3, #1).  In the same field of invention, clamps driven by screw rods to secure tools, it would have been obvious to one of ordinary skill in the art to replace the manually adjustable screw rods for modified Trevizo with the motor driven screw rods of CN111086911A.  Doing so is the substitution of one known screw rod driving mechanism for another known screw rod mechanism to drive the screw rods.  Providing a motor would allow the adjustment to be quicker and not require the physical effort of the operator.   

In addition, Nakano teaches that it is known the art of die cutting to provide a control panel (see Nakano, 0087).  It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add a control panel to the device of modified Trevizo in order to provide the user with an interface to control the machine (see Nakano, Para. 0087 teaching starting and stopping the production line).   Such a combination would provide the structure for activating an activation element on a control panel, controls the chase system to clamp onto the die board on the first platen. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,152,204 to Trevizo, CN111086911A, and US 2013/0025423 to Nakano, and further in view of CN 111231000.

In re Claim 17, Trevizo does not teach further comprising: at least one rail mounted on the second platen for receiving a position assembly at a pre-determined position, the position assembly comprising an arm and a pin set, wherein a first end of the arm is removably fixed to the at least one rail, and the pin set is fixed to a second end of the arm, and wherein the pin set is pointed to a direction away from the first second platen.

However, CN 111231000 teaches at least one rail (see Fig. 1, showing two rails, #112) mounted on the second platen for receiving a position assembly at a pre-determined position, the position assembly comprising an arm (see Fig. 4, #122) and a pin set (see Fig. 1, #141, and the associated structure), wherein a first end of the arm is removably fixed to the at least one rail, and the pin set is fixed to a second end of the arm (see Fig. 1, #414), and wherein the pin set is pointed to a direction away from the first second platen (see e.g., Fig. 6, #141 is pointed in a direction not in the direction of the first second platen).

In the same field of invention, die cutting devices, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add the rail system of CN 111231000 to the device of Trevizo.  Doing so allows the user to placing work of a new workpiece outside the die ensuring the personal safety of the worker (see Cn 111231000, translation Pg. 4, teaching “In summary, the present invention comprises at least one of the following beneficial technical effects: taking out work of the electronic component by a movable lower template such that the waste material and cutting and placing work of new work piece can be performed outside the pressure machine, effectively ensure the personal safety of the worker.”).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,152,204 to Trevizo, CN111086911A, and US 2013/0025423 to Nakano, and CN 111231000, and further in view of US 2018/0370064 to Putch and CN111086911A. 

In re Claim 18, modified Trevizo, in re Claim 17, teaches further comprising a motor (the device of Trevizo opens and closes by way of a motor), wherein to load the die board on to the die press device (structure #12 on the rails of CN 111231000, see e.g. Fig. 1), the position assembly is mounted along the at least one rail and is removably fixed to the at least one rail at the first end of the arm (see e.g. CN 111231000, #112 in Figs. 1-6), the die board is secured to the second platen by inserting the pin set through a hole in the die board (see CN 111231000, #141, showing a pin inserted in the die board for securing the die board), wherein the dies on the die board face the padding layer(see e.g., Fig. 1 of Trevizo), responsive to a first control signal, the motor is to drive the second platen from the first position to the second position, forcing the die board against the surface of the first platen at the second position (the signals for opening and closing the clam shell press of Trevizo), and responsive to a second control signal(see Trevizo, Col. 2, ll. 30-36 teaching the clam shell prese having stationary frame and a movable bridge which move between and open position and a closed positions).

Modified Trevizo does not teach: a padding layer is provided on to a surface of the second platen while the second platen is at the open position, or the control system is to control a first electric motor to drive the first movement of the first chase bar and to control a second electric motor to drive the second movement of the second chase bar to clamp the die board on to the surface of the first platen.

However, Putch teaches that it is known in the art of die cutting to make the padding layer from at least one of Urethane, rubber, or ultra-high-molecular-weight (UHMW) polyethylene (see Putch, Par. 0020). In the same field of invention, die cutting devices, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add a padding layer to the device of modified Trevizo (see e.g., Para. 0020 of Putch).   Doing so is the allows the blades to cut into the padding material and allows for the padding layer to be secured using heat-activated adhesive chemical agents (see Putch, Par. 0020), thereby permanently attaching the padding layer for further use. Creating a permanent location for the workpieces ensuring their position every time. 

	Further, CN 111086911 A teaches that it is known to provide a motor driven screw rod for securing a tool (see CN111086911A, abstract and Figs. 1-3, #1).  In the same field of invention, clamps driven by screw rods to secure tools, it would have been obvious to one of ordinary skill in the art to replace the manually adjustable screw rods for modified Trevizo with the motor driven screw rods of CN111086911A.  Doing so is the substitution of one known screw rod driving mechanism for another known screw rod mechanism to drive the screw rods.  Providing a motor would allow the adjustment to be quicker and not require the physical effort of the operator.   

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,152,204 to Trevizo, CN111086911A, and US 2013/0025423 to Nakano, and CN 111231000, and further in view of US 2018/0370064 to Putch and CN111086911A and US 2020/009758 to Quercia. 

In re Claim 19, modified Trevizo does not teach wherein the chase system is configured with an electromagnetic element, and wherein responsive to clamping the die board on to the surface of the first platen, the electromagnetic element is magnified to provide a magnetic force to bind the die board to the first platen.

However, Putch teaches that it is known in the art to provide an electromagnetic element, and wherein responsive to clamping the die board on to the surface of the first platen, the electromagnetic element is magnified to provide a magnetic force to bind the die board to the first platen (see Putch, Para. 0014 and 0022). 

In the same field of inventions, die apparatuses, it would have been obvious to one of ordinary skill in the art to provide the chase bars of modified Trevizo with a  magnetic element, and wherein responsive to clamping the die board on to the surface of the first platen, the  magnetic element is magnified to provide a magnetic force to bind the die board to the first platen, as taught by Putch.  Doing so is a further known way of securing the die in particular location.    

Further, Quercia teaches that it is known in the art of dies to provide an electromagnetic element  in securing dies (see Quercia, Para. 0112; see also abstract and Fig. 2, #300).  In the same field of inventions, dies, it would have been obvious to one of ordinary skill in the art, to make the magnet electromagnetic, as taught by Quercia.  Doing so would allow the user to “turn off” the magnet allowing for easy removal/replacement of the die.  

In re Claim 20, modified Trevizo, in re Claim 19, teaches wherein the die press device is a clamshell die press device (see Trevizo, Fig. 1), and wherein the chase system comprises a first chase bar and a second chase bar  (see Treviso Fig. 1-2, #22/24) that are substantially parallel to each other, and a movement of each of the first chase bar and the second chase bar is individually controlled by the control system (see Fig. 1 of Trevizo teaching two controllers #26, wherein one or ordinary skill in the art would use a motor from CN111086911A for each controller #26).

It is to be noted that claims 7 and 15 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724